Chapman, J.
The defendant was indebted to the firm of Wesson & Baker for intoxicating liquors which they had illegally sold to him. A part of the liquors were sold to him in this state, in violation of our laws, and a part were sold in Rhode Island, in violation of the laws of that state. For this *254indebtedness Wesson & Baker took two notes, which it is admitted were void in their hands. The plaintiff, with full knowledge of all the facts, took the mortgage and note which are the foundation of the present claim, in payment of this indebtedness, and also in payment of a further sum, for which said Wesson & Baker gave to the defendant their due bilk The form of the arrangement which was made between Wesson & Baker and the plaintiff is not material. The negotiation was managed by Baker, who was the plaintiff’s son, and the result of it is that the plaintiff’s note and mortgage have no consideration except the liquors unlawfully sold and the due bill.
The plaintiff contends that the consideration is not the liquors sold, but the sum of $1000 which he credited to Wesson & Baker on his claims against them. But in order to enable himself to resort to such a subterfuge, it would have been necessary for him to pay the money to Collins, and for Collins to pay it to Wesson & Baker, and then they could have paid it back to the plaintiff. If the transaction had taken that form, it might have been less apparent than it now is that the note of the plaintiff was given in payment of the.original notes.

Exceptions overruled.